Citation Nr: 1528450	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of an overpayment of death pension benefits in the calculated amount of $3,215.00.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1972 to March 1978.  He died in September 2006, and the appellant is his surviving spouse.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination issued by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  The issue on appeal has been developed as entitlement to waiver of an overpayment of death pension benefits in the calculated amount of $3,215.00; however, it appears that the debt has been reduced based on pension award adjustments. 

The appellant currently resides within the jurisdiction of the RO in Nashville, Tennessee.  Although the RO and COWC in Milwaukee, Wisconsin retain jurisdiction in this appeal because it involves a claim for waiver of an overpayment of pension benefits, this appeal is being remanded to the RO in Nashville, Tennessee because of the appellant's pending request for a Board videoconference hearing (as explained below). 

In addition to the paper claims files, there is an electronic file associated with the claim.  The Board has reviewed that electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In August 2013, the Board remanded the appellant's claim so that she would be scheduled for a Board videoconference hearing.

Review of the evidence of record reveals that a notice letter advising the appellant that she had been scheduled to appear before the Board in September 2014, at the Nashville RO was issued in June 2014.  That letter was returned by the United States Postal Service as undeliverable and unable to be forwarded.  

The evidence of record includes emails between personnel at the Nashville RO concerning a current address for the appellant.  An email dated August 19, 2014, states that a new address for the appellant could not be found.  

However, review of the electronic file in this case reveals a May 2012 Report of General Information that contains a new address for the appellant.  In addition, the electronic file contains December 2014 correspondence to the appellant from the Pension Management Center (PMC) at the Milwaukee RO that was sent to the address contained in the May 2012 Report of General Information.  Therefore, it is clear that the appellant's current address could be found in the evidence of record. 

The failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  In view of the foregoing, the appeal must be remanded so that the appellant can be scheduled for a hearing with notice of the hearing sent to the appellant's correct current address.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704. 

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for a videoconference hearing at the appropriate RO before a Veterans Law Judge, as the docket permits.  

Notify the appellant and her representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if she desires to withdraw the hearing request prior to the hearing, she may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

